DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 3 – 10, and 14 – 20 are pending.  Claims 1 and 10 were amended.  
	

Allowable Subject Matter
Claims 1, 3 – 10, and 14 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 10, the closest prior art of record, Suzuki, Hitaira, and Morinaga, either singularly or in combination, fail to anticipate or render obvious the method, computer-program product, device, or system comprising 
when the user is not notified of the leakage when the fuel storage chamber is being filled, further determining whether an ignition of the fuel cell vehicle is on or off, and;
		when the fuel gas detection unit detects the leakage of the fuel gas and the ignition is on. then a warning is given to the user; and
	when the fuel gas detection unit detects the leakage of the fuel gas and the ignition is off, then power generation of the fuel cell is stopped without notifying the user of the determination of the ignition, 

Regarding claims 3 – 9, and 14 – 20, the closest prior art of record, Suzuki, Hitaira,  Morinaga, Wake, Yokota, Asano, and Handa, either singularly or in combination, fail to anticipate or render obvious the invention as claimed in claims 1 and 10, as discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent A Fairbanks whose telephone number is (408)918-7532.  The examiner can normally be reached on 8:00AM - 5:30PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Brent A. Fairbanks/Primary Examiner, Art Unit 2862